EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jelena Libby on January 18, 2022.

The application has been amended as follows: 
In line 2 of claim 1, delete “one” and insert –three—therefor

In line 10 of claim 1, delete “redeposit ion” and insert –redeposition--

In line 1 of claim 2, delete “one” and insert –three—therefor

In line 2 of claim 2, delete “surface is” and insert –surfactants are—

In line 2 of claim 2 after “one or more” and insert –the group consisting—

Cancel claims 3 and 4

In line 2 of claim 22, delete “redeposit ion” and insert –redeposition—

In line 2 of claim 23, delete “redeposit ion” and insert –redeposition--

In line 9 of claim 33, delete “anti-redeposit ion” and insert –anti-redeposition—

In line 1 of claim 34, delete “A” and insert—The—

In line 1 of claim 34, delete “comprising” and insert –wherein--

In line 1 of claim 35, delete “A” and insert—The—

In line 1 of claim 35, delete “comprising” and insert –wherein—

In line 1 of claim 36, delete “A” and insert—The—

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/           Primary Examiner, Art Unit 1761